Case 1:21-cv-01953-JSR Document 41-2 Filed 06/23/21 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT ROSENFELD, Derivatively On
Behalf of FUBOTV INC.,
Plaintiff,
Vv.
EDGAR BRONFMAN JR., HENRY AHN,
IGNACIO FIGUERAS, DANIEL LEFF,
LAURA ONOPCHENKO, DAVID

GANDLER, PAR-JORGEN PARSON, and
SIMONE NARDI,

Defendants,
-and-

FUBOTV INC.,

Nominal Defendant.

 

 

Case No. 1:21-cv-01953 (JSR) (OTW)

[PROEPOSEPTORDER APPROVING (1)
DISMISSAL OF DERIVATIVE
ACTION WITH PREJUDICE AND (ID)
NOTICE OF DISMISSAL TO
CURRENT SHAREHOLDERS

 

 

 
Case 1:21-cv-01953-JSR Document 41-2 Filed 06/23/21 Page 3 of3

Having reviewed the Parties’ Joint Motion to approve (i) the voluntary dismissal of the
Derivative Action with prejudice and (ii) the proposed form of notice:
NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion is GRANTED and:

1. The form of the proposed notice of dismissal to current shareholders, attached as
Exhibit 1 to the Declaration of Thomas J. McKenna in support of the motion (the “Notice”), is

approved; and

2. Within ten (10) calendar days of this Order or a longer period as agreed to by the
parties, fuboTV shall (1) file a Form 8-K with the SEC attaching the Notice and (2) post the Form
8-K with the Notice to the investor relations section of fuboTV’s corporate website (the “Notice
Program”).

3, Thirty (30) calendar days after the implementation of the Notice Program, the

Derivative Action will be dismissed with prejudice

SO ORDERED:
Dated: Gl 4/2 ~ 4 Lge

The Hofiorable Jed S.
United States District Judge

 

 

 

 

 
